ORDER
Considering the Motion for Interim Suspension filed herein by Chief Disciplinary Counsel:
IT IS ORDERED that Michael O’Keefe, Sr., be and he is hereby, suspended from the practice of law in the State of Louisiana, pursuant to Louisiana State Supreme Court Ride XIX, § 19, pending further orders of this Court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Louisiana State Supreme Court Rule XIX, §§ 11 and 19.
MARCUS, J., not on panel. Rule IV, Part 2, § 3.